— In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Graci, J.), dated July 15, 1987, which denied his motion to restore the matter to the Trial Calendar.
Ordered that the order is affirmed, with costs.
This action was marked off the Trial Calendar in December 1983 when the infant plaintiff and his father failed to appear and could not be located. Indeed, the father deliberately concealed their whereabouts from counsel until sometime in November of 1986. Even if we were to insulate the infant plaintiff from the consequences of his father’s acts in secreting *628him, the absence of any affidavit of merit compelled the denial of the plaintiffs renewed application to vacate his default and restore this case to the Trial Calendar (see, Amendolare v Piontkowski, 118 AD2d 529). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.